DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/22 has been entered.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okita et al. (Pub. No. US 2009/0009128) (hereinafter Okita).
	As per claim 1, Okita teaches an acceleration detecting section configured to detect an acceleration of a control object  (see paragraphs [0051]-[0052], and paragraph [0130], controlling the frequency analysis unit can also be controlled based on the acceleration instead of the speed); and an acceleration control section configured to control an acceleration of a motor driving the control object based on the detected acceleration (see paragraphs [0047], [0055], Vfb, and paragraph [0130], controlling the frequency analysis unit can also be controlled based on the acceleration instead of the speed); wherein the acceleration control section includes a vibration component extraction filter configured to extract a vibration component generated between the motor and the control object on the basis of the detected acceleration (see paragraphs [0021], [0046], [0053]-[0054] and [0056]-[0057]), and the vibration component extraction filter changes a filter characteristic frequency according to a position and a mass of the control object (see paragraphs [0059]-[0065]).
As per claim 10, Okita teaches a motor, an own shaft driven by the motor, a control object movable by the own shaft (see paragraph) [0047]), an acceleration detecting section configured to detect an acceleration of a control object  (see paragraphs [0051]-[0052], and paragraph [0130], controlling the frequency analysis unit can also be controlled based on the acceleration instead of the speed); and an acceleration control section configured to control an acceleration of a motor driving the control object based on the detected acceleration (see paragraphs [0047], [0055], Vfb, and paragraph [0130], controlling the frequency analysis unit can also be controlled based on the acceleration instead of the speed); wherein the acceleration control section includes a vibration component extraction filter configured to extract a vibration component generated between the motor and the control object on the basis of the detected acceleration (see paragraphs [0046], [0053]-[0054] and [0056]-[0057]), and the vibration component extraction filter changes a filter characteristic frequency according to a position and a mass of the control object (see paragraphs [0059]-[0065]).
	As per claim 2, Okita further teaches that the position of the control object is a position of the control object on an own shaft driven by the motor or a position of the control object on another shaft driven by a motor different from the motor (see paragraph [0047]).
	As per claim 4, Okita further teaches that the filter characteristic frequency is changed based on at least one of a torsional vibration characteristic and a plate spring vibration characteristic (see paragraph [0057]).
As per claim 7, Okita further teaches that the vibration component extraction filter is at least one of a low-pass filter and a band-pass filter, and the filter characteristic frequency is a cut-off frequency in the low-pass filter, or a center frequency or an upper cut-off frequency and a lower cut-off frequency in the band-pass filter (see paragraph [0057] , examiner notes that band reject filter comprises a low pass filter, It uses a high pass filter and a low pass filter connected in parallel).
As per claim 8, Okita further teaches that the vibration component extraction filter (item 15) is a filter provided downstream from the acceleration detecting section () (see Fig. 1).
As per claim 9, Okita further teaches that the acceleration control section further includes an acceleration controller configured to control an acceleration of the motor (see paragraphs [0047], [0055], Vfb, and paragraph [0130], controlling the frequency analysis unit can also be controlled based on the acceleration instead of the speed), and the vibration component extraction filter (item 15) is a filter provided upstream or downstream from the acceleration controller (see Fig. 1) .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Okita as in view of Oyama et al. (Pub. No. US 2003/0184251) (hereinafter Oyama).

	As per claim 3, Okita teaches the system as stated above.  Okita fails to explicitly teach that a weight of the control object is input by an operator in advance, or is estimated based on a relationship between a torque and an acceleration of the control object or the motor.
	However, Oyama outputting the torque T* the speed controlling section 113 based the acceleration (see paragraph [0147]).  It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Oyama’s teaching into Okita’s invention because it would estimate the weight/mass of the control object using the well known formula of the torque (Ƭ=Jα, where J and α are the moment of inertia the acceleration of the control object and where J is expressed in terms of the mass of the control object) because these parameters would be used in the suppression of the vibration between the motor and the control object (see paragraphs [0239]-[0241]).  Therefore, the system performance and efficiency would be improved.
As per claim 5, Okita teaches the system as stated above except that the torsional vibration characteristic is represented by the following equation based on a spring constant k1 that changes according to the position of the control object, an inertia JL of the control object, and an angular frequency ω1 of the control object, ω1=                        
                            √
                            
                                
                                    k
                                    1
                                
                                
                                    J
                                    L
                                
                            
                        
                    .
However, Oyama teaches the equation representing the torsional vibration characteristic (see paragraphs [0238]-[0239], equation (26)).  It would have ben obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Oyama’s teaching into Okita’s invention because appropriate change of the characteristic frequency would be made.  Therefore, suppression or reduction of vibrations between the motor and the control object would be performed.

	As per claim 6, Okita teaches the system as stated above.  Okita fails to explicitly teach that the plate spring vibration characteristic is represented by the following equation based on a spring constant k2 that changes according to the position of the control object, a mass M of the control object, and an angular frequency ω2 of the control object, ω1=                        
                            √
                            
                                
                                    k
                                    2
                                
                                
                                    M
                                
                            
                        
                    .
However; Oyama that the torsional vibration characteristic is represented by the following equation based on a spring constant k1 that changes according to the position of the control object, an inertia JL of the control object, and an angular frequency ω1 of the control object, ω1=                        
                            √
                            
                                
                                    k
                                    1
                                
                                
                                    J
                                    L
                                
                            
                        
                     , (see paragraphs [0238]-[0239], equation (26)) and since the moment of inertia J of a plate is in the form kML2,  M, being the mass of the plate, L being the position of the plate from the motor and k is determined based on the shape of the plate, It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Oyama’s teaching into Okita’s invention because it would convert ω1=                        
                            √
                            
                                
                                    k
                                    1
                                
                                
                                    J
                                    L
                                
                            
                        
                      to ω1=                        
                            √
                            
                                
                                    k
                                    2
                                
                                
                                    M
                                
                            
                        
                      using algebraic manipulation and these parameters would be used in the suppression of the vibration between the motor and the control object (see paragraphs [0239]-[0241]).  Therefore, the system performance and efficiency would be improved.
 
5.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Okita in view of Bewley et al. (Pub. No. US 2012/0215355) (hereinafter Bewley).
	Okita teaches the system as stated above except for another shaft driven by a motor different from the motor and a control object movable by at least one of the own shaft and the other shaft.
	Bewley teaches two motors, one for spinning the wheel, the other for rotation of the gimbal, allowing the direction of the wheel angular momentum to be varied and two shafts (paragraph [0115] and Fig. 24b). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Bewley’s teaching into Okita’s invention because it would control the movement of the control object.  Therefore, appropriate functionality of the control object would be performed.
Response to Arguments
6.	Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

       Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857